1

2

3                             UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      U.S. BANK NATIONAL ASSOCIATION,                    Case No. 3:17-cv-00106-MMD-WGC
       AS TRUSTEE, SUCCESSOR-IN-
7      INTEREST TO WACHOVIA BANK                                     ORDER
       NATIONAL ASSOCIATION, AS
8      TRUSTEE FOR GSAA HOME EQUITY
       TRUST 2005-11, ASSETBACKED
9      CERTIFICATES, SERIES 2005-11,
10                                     Plaintiff,
            v.
11
       THUNDER PROPERTIES, INC.;
12     WOODLAND VILLAGE HOMEOWNERS
       ASSOCIATION; and HAMPTON &
13     HAMPTON COLLECTIONS, LLC,
14                              Defendants.
15

16         The Court held a hearing regarding Plaintiff U.S. Bank National Association, as
17   Trustee, successor-in-interest to Wachovia Bank National Association, as Trustee for
18   GSAA Home Equity Trust 2005-11, Asset-Backed Certificates, Series 2005-11’s
19   (“Plaintiff”) renewed motion for summary judgment on February 4, 2020 (“Hearing”) (ECF
20   Nos. 54, 55 (corrected image)).
21         For the reasons stated on the record at the Hearing, the Court finds and declares
22   that the homeowners’ foreclosure sale (“HOA Sale”) of the property located at 17270 Posy
23   Lake Court, Reno, NV 89508 (“Property”), held on February 26, 2014, did not extinguish
24   the deed of trust (“DOT”) that encumbered the Property. The Court chiefly finds that it is
25   undisputed that Plaintiff was the beneficiary of record of the DOT at the time the Second
26   Notice of Default was issued, but Defendant Woodland Village Homeowners’ Association
27   ///
28   ///
1    (“HOA”) never sent that notice to Plaintiff. 1, 2 The HOA Sale is therefore invalid as to the

2    DOT because Plaintiff was entitled to notice under NRS § 116.31168.

3           It is therefore that Plaintiff’s renewed motion for summary judgment (ECF Nos. 54,

4    55 (corrected image)) is granted. The Court declares that the HOA Sale did not extinguish

5    Plaintiff’s DOT because the HOA Sale is void as to the superpriority portion of the HOA's

6    lien for failure to mail statutorily required notice to Plaintiff.

7           It is further ordered that Plaintiff’s remaining claims—claims two through four—are

8    dismissed as moot.

9           The Clerk of the Court will enter judgment accordingly and close this case.

10          DATED THIS 21st day of February 2020.

11

12
                                                   MIRANDA M. DU
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
            1TheCourt finds that the notice issue supersedes the tender issue and therefore
27
     does not make any conclusions of law regarding tender in this action.
28
            2The   HOA also failed to send the Notice of Trustee’s Sale to Plaintiff.
                                                  2
